DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chosokabe et al. U.S. Patent Publication No. 2011/0248905 (Chosokabe) in view of Cazalet U.S. Patent Publication No. 2016/0048025 (hereinafter Cazalet).
Consider claim 1, Chosokabe teaches a head-mounted display apparatus (Figures 1-5), comprising: a display unit configured to emit image light to display an image formed by the image light (Figures 1 and 3, housing 113 includes LCD 151); a support portion configured to support the display unit (Figures 1 and 3, housing 113); and a first temple and a second temple each pivotally provided on the support portion (Figure 3 and [0194], temples 13 and hinges 12), wherein the support portion includes a first shaft support portion pivotally supporting the first temple about a first pivot shaft (Figure 3 and [0194], shaft 12 for right temple 13) and a second shaft support portion pivotally supporting the second temple about a second pivot shaft (Figure 3 and [0194], shaft 12 for left temple 13), the first temple includes a first extension portion coupled with the first shaft support portion and a first modern provided on a side of the first extension portion opposite to the first shaft support portion (Figures 3-4, elements 12-14, where 14 is considered the modern for right ear), the second temple includes a second extension portion coupled with the second shaft support portion and a second modern provided on a side of the second extension portion opposite to the second shaft support portion (Figures 3-4, elements 12-14, where 14 is considered the modern for left ear), and provided that a direction from the first shaft support portion toward the second shaft support portion is a first direction (x-direction in figure 3), an extension direction, intersecting with the first direction, of the first extension portion from the first shaft support portion in a state in which the first temple is stretched is a second direction (y-direction in figure 3, where figure 3 shows a stretched state), and a direction (x, y and z directions in figure 3 intersect to each), in which a tip of the first modern extends, in a state in which the first temple is folded at the first shaft support portion to be along the first direction, include a direction vector component in a third direction (Figure 4, element 14 when temple is folded (e.g. when device is in a closed position). [0194] refers to temples portions attached for pivotal 
Chosokabe does not appear to specifically disclose a tip of the first modern extends, in a state in which the first temple is folded at the first shaft support portion to be along the first direction, include a direction vector component in a third direction, the third direction is orthogonal to the first direction and the second direction respectively, and when a state in which the first temple is folded at the first shaft support portion and the second temple is folded at the second shaft support portion is viewed from the second direction, a direction in which the first extension portion extends from the first shaft support portion includes a direction vector component opposite to the third direction while proceeding in the first direction and a direction in which the second extension portion extends from the second shaft support portion includes the direction opposite to the third direction while proceeding in a direction opposite to the first direction.

    PNG
    media_image1.png
    350
    356
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    320
    523
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    194
    433
    media_image3.png
    Greyscale


However, in a related field of endeavor, Cazalet teaches head-mounted device in figure 1 and further teaches a tip of the first modern extends, in a state in which the first temple is folded at the first shaft support portion to be along the first direction (Figure 18C above, first extension portion 600 along X. (see annotated figures)), include a direction vector component in a third direction  (Figures 18B-C and 19A above, direction vector component Z2), the third direction is orthogonal to the first direction and the second direction respectively (Z2 orthogonal to X and Y), and when a state in which the first temple is folded at the first shaft support portion and the second temple is folded at the second shaft support portion (Figure 18C above), a direction in which the first extension portion extends from the first shaft support portion includes a direction vector component opposite to the third direction while proceeding in the first direction (Z1 direction component is opposite to Z2, where extension portion 600 proceeds in the X direction (see figure 18c); The elements 600 and 202 include a portion going up and another portion going down and thus a vector component in the Z1 direction and Z2 direction respectively similar to Applicant’s 14) and a direction in which the second extension portion extends from the second shaft support portion includes the direction opposite to the third direction while proceeding in a direction opposite to the first direction (Z1 is opposite to Z2, where 202 proceeds in the -X direction (see figure 18C)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular shaft mechanism as taught by Cazalet into Chosokabe with the benefit that ends of arms are free and closest to lens frames as suggested by Cazalet in [0093]. Thus, device avoids interferes as mentioned in [0058].

Consider claim 2, Chosokabe and Cazalet teaches all the limitations of claim 1. In addition, Cazalet teaches when viewed from the second direction (viewed from the front of device), the first pivot shaft and the second pivot shaft are inclined, while proceeding in the third direction (Figures 18A-C, 218 and 606 are inclined), in a direction approaching a center line parallel to the third direction and passing through a center of the head- mounted apparatus in the first direction (Figures 18A-C, inclination approaches a center .

Consider claim 4, Chosokabe teaches a head-mounted display apparatus, comprising (Figures 1-5): a display unit configured to emit image light to display an image formed by the image light (Figures 1 and 3, housing 113 includes LCD 151); a support portion configured to support the display unit (Figures 1 and 3, housing 113); and a first temple and a second temple each pivotally provided on the support portion (Figure 3 and [0194], temples 13 and hinges 12), wherein the support portion includes a first shaft support portion pivotally supporting the first temple about a first pivot shaft  (Figure 3 and [0194], shaft 12 for right temple 13) and a second shaft support portion pivotally supporting the second temple about a second pivot shaft (Figure 3 and [0194], shaft 12 for left temple 13), the first temple includes a first extension portion coupled with the first shaft support portion and a first modem provided on a side of the first extension portion opposite to the first shaft support portion (Figures 3-4, elements 12-14, where 14 is considered the modern for right ear), the second temple includes a second extension portion coupled with the second shaft support portion and a second modern provided on a side of the second extension portion opposite to the second shaft support portion (Figures 3-4, elements 12-14, where 14 is considered the modern for left ear), and provided that a direction from the first shaft support portion toward the second shaft support portion is a first direction (x-direction in figure 3), an extension direction, intersecting with the first direction, of the first extension portion from the first shaft support portion in a state in which the first temple is stretched is a second direction (y-direction in figure 3, where figure 3 shows a stretched state), and a direction, (x, y and z directions in figure 3 intersect to each), in which a tip of the first modern extends, in a state in which the first temple is folded at the first shaft support portion to be along the first direction, includes a direction component in a third direction (Figure 4, element 14 when temple is bent (e.g. when device is in a closed position). [0194] refers to temples portions attached for pivotal motion to opposite ends of the front portion. Figure 4, down direction of modern 14 (also z direction)).
Chosokabe does not appear to specifically disclose which a tip of the first modern extends, in a state in which the first temple is folded at the first shaft support portion to be along the first direction, includes a direction component in a third direction, the third direction is orthogonal to the first direction and the second direction respectively, a direction in which the first pivot shaft extends, from a first end towards a second end of the first pivot shaft, includes the direction vector component in the third direction, a direction in which the second pivot shaft extends, from a first end towards a second end of the second pivot shaft, includes the direction vector component in the third direction, when viewed from the second direction, the first pivot shaft and the second pivot shaft are inclined with respect to the third direction so that the second end of the first pivot shaft is disposed closer to a 

    PNG
    media_image4.png
    693
    1007
    media_image4.png
    Greyscale

However, Cazalet teaches a direction, which a tip of the first modern extends, in a state in which the first temple is folded at the first shaft support portion to be along the first direction, includes a direction component in a third direction (Figures 18B-C and 19A, direction vector component in Z), the third direction is orthogonal to the first direction and the second direction respectively (See annotated figures above, Z is orthogonal to X and Y), a direction in which the first pivot shaft extends, from a first end towards a second end of the first pivot shaft, includes the direction vector component in the third direction (annotated figure 18a shows arrow A is going up and thus with a vector component in Z), a direction in which the second pivot shaft extends, from a first end towards a second end of the second pivot shaft, includes the direction vector component in the third direction (same principle with the other shaft), when viewed from the second direction, the first pivot shaft and the second pivot shaft are inclined with respect to the third direction (See annotated figure 18a, when viewed from Y direction) so that the second end of the first pivot shaft is disposed closer to a center line parallel to the third direction compared to the first end of the first pivot shaft (See annotated figure 18a, C and A), and the second end of the second pivot shaft is disposed closer to the center line compared to the first end of the second pivot shaft (same principle with the second shaft), and the center line is an imaginary line passing through a center of the head-mounted apparatus in the first direction (See annotated figure 18a, C).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a particular shaft mechanism as taught by Cazalet into Chosokabe with the benefit that ends of arms are free and closest to lens frames as suggested by Cazalet in [0093]. Thus, device avoids interferes as mentioned in [0058].

Consider claim 6, Chosokabe and Cazalet teaches all the limitations of claim 1. In addition, Chosokabe teaches the display includes an image emitter configured to emit the image light (Figure 1, 151, 153) and a light-guiding portion configured to guide the image light emitted from the image emitter to a predetermined visual recognition position (Figure 1, 112, 152, 124) and at least one temple of the first temple and the second temple is positioned on a center side of the head-mounted display apparatus in the first direction with respect to the image emitter (Figure 3, 13 and 113 and direction from 13 to 113).

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but they are not persuasive. 
On pages 9-11, Applicant argues that “Z1 direction of Cazalet as a direction opposite to a direction in which the tip of the first modern extends.”
In view of Applicant’s amendment, Examiner is using Z2 as the direction of the tip and Z1 as the direction of the extension portion opposite to Z2 as detailed above. Consequently, these arguments have been considered but they are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621